230 S.W.3d 62 (2007)
James Joseph PANGBURN, Respondent,
v.
James A. RAHM, Individually and James A. Rahm, L.L.C., Appellant.
No. WD 67357.
Missouri Court of Appeals, Western District.
August 14, 2007.
James P. Barton, Jr., Marshall, MO, for Appellant.
Michael P. Koenig, Chillicothe, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., PAUL M. SPINDEN, and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM.
Mr. James A. Rahm and James A. Rahm L.L.C., appeal the trial court's judgment awarding Mr. Pangburn attorney fees.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).